91 N.J. Super. 125 (1966)
219 A.2d 343
P.D.M. CONSTRUCTION CORP., A CORPORATION OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
HUGH W. WELSH OF THE TOWN OF BELLEVILLE, ACTING BUILDING INSPECTOR, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued April 25, 1966.
Decided April 28, 1966.
Before Judges GOLDMANN, FOLEY and COLLESTER.
Mr. Jack J. Soriano argued the cause for appellant.
Mr. Ralph G. Mesce argued the cause for respondent.
PER CURIAM.
We affirm for the reasons stated by Judge Fusco, whose opinion is reported at 89 N.J. Super. 460 (Law Div. 1965).